EXHIBIT 10.2

Severance Plan for

Elected and Appointed Officers of Huntington Ingalls

Industries

Amended and Restated (effective January 1, 2019)



--------------------------------------------------------------------------------

1.

Purpose of Plan. The purpose of the Plan is to provide severance benefits for
eligible elected and appointed officers of Huntington Ingalls Industries, Inc.
(the “Company”) who reside and work in the United States. The amended and
restated plan document is intended only to clarify certain aspects of plan
administration and does not change eligibility or the benefits available under
the Plan.

 

2.

Definitions. The terms defined in this section shall have the meaning given
below:

 

  (a)

“Administrative Committee” means the Huntington Ingalls Industries, Inc.
Administrative Committee established by the Board of Directors of the Company or
any successor to the Administrative Committee.

 

  (b)

“Committee” means the Compensation Committee of the Board of Directors of the
Company or any successor to the Committee.

 

  (c)

“Code” means the Internal Revenue Code of 1986, as amended.

 

  (d)

“Company” means Huntington Ingalls Industries, Inc.

 

  (e)

“Disability” means any disability of an Officer recognized as a disability for
purposes of the Company’s long-term disability plan, or similar plan later
adopted by the Company in place of such plan.

 

  (f)

“Key Employee” means an employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) of the Company or
its affiliate (i.e., a key employee (as defined in Code section 416(i) without
regard to paragraph (5) thereof)) if the Company’s stock is publicly traded on
an established securities market or otherwise. The Company shall determine in
accordance with a uniform Company policy which Officers are Key Employees as of
each December 31 in accordance with IRS regulations or other guidance under Code
section 409A, provided that in determining the compensation of individuals for
this purpose, the definition of compensation in Treas. Reg. § l.415(c)-2(d)(3)
shall be used. Such determination shall be effective for the twelve (12) month
period commencing on April 1 of the following year. Notwithstanding the
foregoing, Key Employees of the Company will be determined in accordance with
the special rules for spin-offs under Treas. Reg. § 1.409A-1(i)(6)(iii), or any
successor thereto, for the period indicated in such regulation.

 

  (g)

“Officer” means an elected or appointed officer of Huntington Ingalls
Industries, Inc. who resides and works in the United States.

 

  (h)

“Plan” means this Severance Plan for Elected and Appointed Officers of
Huntington Ingalls Industries, as it may be amended from time to time.

 

  (i)

“Qualifying Termination” means any one of the following (i) an Officer’s
involuntary termination of employment with the Company, other than Termination
for Cause or mandatory retirement, or (ii) an Officer’s election to terminate
employment with the Company in lieu of accepting a downgrade to a non-Officer
position or status. “Qualifying Termination” does not include any change in the
Officer’s employment status due to any transfer within the Company or to an
affiliate, or to a purchaser of assets or a portion of the business of the
Company or an affiliate in connection with the purchase, Disability, voluntary
termination or normal retirement.



--------------------------------------------------------------------------------

  (j)

“Release” means the Company’s Confidential Separation Agreement and General
Release as in effect at the time of the Officer’s termination of employment.

 

  (k)

“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code section 409A, applying the default terms
thereof.

 

  (I)

“Termination for Cause” means an Officer’s termination of employment with the
Company because of:

 

  (i)

The failure by the Officer to perform his duties in a satisfactory manner (other
than a failure caused by the Officer’s medically documented incapacity due to
physical or mental illness) after written demand for improved performance has
been delivered to the Officer by the Company that specifically identifies how
the Officer has not performed his duties in a satisfactory manner;

 

  (ii)

The engaging by Officer in misconduct that is injurious to the Company,
monetarily or otherwise, or that reflects adversely on the Officer’s fitness for
continued employment with the Company; or

 

  (iii)

The Officer’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony, regardless of whether the actual conviction is
for a felony or misdemeanor, or the Officer’s pretrial incarceration pending the
disposition of such a charge.

 

3.

Eligibility Requirements.

 

  (a)

An Officer will be notified of potential eligibility for benefits under the Plan
through a written notice from a Vice President of Human Resources or their
designee. No other Company employee is authorized to provide such notice.

 

  (b)

To receive benefits under the Plan, an Officer must meet the following
conditions:

 

  (i)

The Officer must experience a Qualifying Termination that results in termination
of employment. If, before termination of employment occurs due to the Qualifying
Termination event, the Officer voluntarily quits, retires, or experiences a
Termination for Cause, the Officer will not receive benefits under this Plan.

 

  (ii)

The Officer must sign a Confidential Separation Agreement and General Release
provided by the Company.

 

4.

Severance Benefits. Upon the Qualifying Termination of any eligible Officer, the
terminated Officer shall be entitled to the following benefits under the Plan:
(a) a lump-sum severance cash payment, (b) an extension of the Officer’s
existing medical, dental, and vision coverage, (c) a prorated annual cash bonus
payment, and (d) certain other fringe benefits.



--------------------------------------------------------------------------------

  (a)

Lump-sum Cash Severance Payment. The designated Appendix describes the lump sum
severance benefit available to the Officer.

 

  (b)

Extension of Medical, Dental, and Vision Benefits. The Company will continue to
pay its portion of the Officer’s medical, dental, and vision benefits for the
period of time following the Officer’s termination date that is specified in the
designated Appendix. Such continuation coverage shall run concurrently with
COBRA continuation coverage (or similar state law). The Officer must continue to
pay his portion of the cost of this coverage with after-tax dollars. If rates
for active employees increase during this continuation period, the contribution
amount will increase proportionately. Also, if medical, dental, and vision
benefits are modified, terminated or changed in any way for active employees
during this continuation period, the Officer will also be subject to such
modification, termination or change. Following the continuation period specified
in the designated Appendix, the Officer will be eligible to receive COBRA
benefits for any remaining portion of the applicable COBRA period (typically 18
months) at normal COBRA rates. The unreimbursed COBRA period (e.g., the period
when the Officer must pay full COBRA rates in order to receive COBRA benefits)
starts the first day of the month following the end of the continuation period
specified in the designated Appendix.

If the Officer is not covered by medical, dental, and vision benefits at the
time of his termination, this section 4(b) will not apply and no continuation
coverage will be offered. No health or welfare benefits other than medical,
dental, and vision will be continued pursuant to the Plan, including but not
limited to disability benefits.

The medical, dental, and vision benefits to be provided or payments to be made
under this section 4(b) shall be reduced to the extent that the Officer is
eligible for benefits or payments for the same occurrence under another employer
sponsored plan to which the Officer is entitled because of his employment
subsequent to the Qualifying Termination.

To the extent the benefits under this section 4(b) are, or ever become, subject
to Code section 409A, the Company shall administer such continuation of coverage
consistent with the following additional requirements as set forth in Treas.
Reg. § 1.409A-3(i)(1)(iv):

 

  (i)

The Officer’s eligibility for benefits in one year will not affect the Officer’s
eligibility for benefits in any other year;

 

  (ii)

Any reimbursement of eligible expenses will be made on or before the last day of
the year following the year in which the expense was incurred; and

 

  (iii)

The Officer’s right to benefits is not subject to liquidation or exchange for
another benefit.

In the event the preceding sentence applies and the Officer is a Key Employee at
Separation from Service, provision of these benefits after the COBRA period
shall commence on the first day of the seventh month following the Officer’s
Separation from Service (or, if earlier, the first day of the month after the
Officer’s death). Each payment of the benefits described in this Section 4(b)
shall be considered a separate “payment” for purposes of Code section 409A.



--------------------------------------------------------------------------------

  (c)

Company Performance-Related Payment. The Officer will be eligible for a
severance payment equal to a pro-rata portion of the bonus he or she would have
received under the Company annual incentive plan in which he or she was a
participant for the year in which the Qualifying Termination occurred, in
addition to the lump-sum cash severance payment described in section 4(a). For
this purpose, the pro-rated bonus (if any) will be based on the applicable
annual incentive plan payout formula, with any applicable individual performance
factor set at 1.00, prorated from the beginning of the performance period
(January 1st) to the Officer’s date of termination. The severance payment
contemplated by this Section 4(c) will be paid when the annual bonuses are paid
to active employees between February 15 and March 15 of the year following
termination.

 

  (d)

Other Benefits. All reimbursements will be within the limits established in the
Executive Perquisite Program. These perquisites will cease as of the date of
termination except for the following:

 

  (i)

Financial Planning. If an Officer is eligible for financial planning
reimbursement at the time of termination, the Officer will be reimbursed for any
financial planning fees as specified in the designated Appendix. For these
purposes, “financial planning reimbursement” includes any income tax preparation
fee reimbursement the Officer may be entitled to under the financial planning
reimbursement terms and conditions applicable to the Officer at the time of
termination. The financial planning (including income tax preparation fee)
reimbursements contemplated by the Appendices are subject to any other
applicable limitations that may apply under the financial planning reimbursement
terms and conditions applicable to the Officer at the time of termination (for
example, and without limitation, annual caps on amounts that may be used in
connection with income tax preparation). To the extent any such reimbursements
are, or ever become, subject to Code section 409A, any such reimbursements
pursuant to this section 4(d)(i) shall be administered consistent with the
following additional requirements as set forth in Treas. Reg. §
l.409A-3(i)(J)(iv): (1) Officer’s eligibility for benefits in one year will not
affect Officer’s eligibility for benefits in any other year; (2) any
reimbursement of eligible expenses will be made on or before the last day of the
year following the year in which the expense was incurred; and (3) Officer’s
right to benefits is not subject to liquidation or exchange for another benefit.
In addition, no reimbursements shall be made to an Officer who is a Key Employee
for six months following the Officer’s Separation from Service.

 

  (ii)

Executive Physical. The Officer will be reimbursed for the cost of a qualifying
executive physical as part of the executive perquisite program within the limits
established (up to $2,000) through the end of the year of termination.

 

  (iii)

Outplacement Service. The Officer will be reimbursed for the cost of reasonable
outplacement services provided by the Company’s outplacement service provider
for services provided within one year after the Officer’s date of termination;
provided, however, that the total reimbursement shall be limited to an amount
equal to fifteen percent (15%) of the Officer’s base salary as of the date of
termination. All services will be subject to the current contract with the
provider, and all such expenses shall be reimbursed as soon as practicable, but
in no event later than the end of the year following the year the Officer
Separates from Service.



--------------------------------------------------------------------------------

  (e)

Time and Form of Payment. The severance benefits under section 4(a) will be paid
to the eligible Officer in a lump sum as soon as practicable following the
Officer’s Separation from Service, but in no event beyond thirty (30) days from
such date, provided the Officer signs the Release within twenty-one (21) days
following the Officer’s Separation from Service, provided further, that if the
Officer’s Separation from Service date occurs within twenty one (21) days before
the end of a calendar year, then, to the extent the lump-sum payment is or
becomes subject to Code section 409A, the lump-sum payment shall not be paid
before the later of (i) the date on which the Officer signs the Release and any
revocation period with respect to the Release has elapsed; and (ii) January 1 of
the calendar year immediately following the calendar year in which the Officer’s
Separation from Service occurred. Notwithstanding the foregoing, if the Officer
is a Key Employee at the time of Separation from Service, and to the extent the
lump-sum payment is or becomes subject to Code section 409A, the lump sum
payment shall be made on or within thirty (30) days after the first day of the
seventh month following the Officer’s Separation from Service (or, if earlier,
the first day of the month after the Officer’s death), provided the Officer
signs the Release within twenty-one (21) days following the Officer’s Separation
from Service. This amount will be paid after all regular taxes and withholdings
have been deducted. No payment made pursuant to the Plan is eligible
compensation under any of the Company’s benefit plans, including without
limitation, pension, savings, or deferred compensation plans.

 

5.

Limitation of Plan Benefits. Notwithstanding anything contained in this Plan to
the contrary, if upon or following a change in the “ownership or effective
control” of the Company or in the “ownership of a substantial portion of the
assets” of the Company (each within the meaning of Code section 280G ), the tax
imposed by Code section 4999 or any similar or successor tax (the “Excise Tax”)
applies, solely because of such transaction, to any payments, benefits and/or
amounts received by the Officer pursuant to the Plan or otherwise, including,
without limitation, any amounts received, or deemed received within the meaning
of any provision of the Code, by the Officer as a result of (and not by way of
limitation) any automatic vesting, lapse of restrictions and/or accelerated
target or performance achievement provisions, or otherwise, applicable to
outstanding grants or awards to the Officer under any of the Company’s incentive
plans, including without limitation, any long-term incentive stock plan
(collectively, the “Total Payments”), then the Total Payments shall be reduced
(but not below zero) so that the maximum amount of the Total Payments (after
reduction) shall be one dollar ($1.00) less than the amount which would cause
the Total Payments to be subject to the Excise Tax; provided that such reduction
to the Total Payments shall be made only if the total after-tax benefit to the
Officer is greater after giving effect to such reduction than if no such
reduction had been made. If such a reduction is required, the Company shall
reduce or eliminate the Total Payments by first reducing or eliminating any cash
severance benefits, then by reducing or eliminating any accelerated vesting of
stock options, then by reducing or eliminating any accelerated vesting of other
equity awards, then by reducing or eliminating any other remaining Total
Payments, in each case in reverse order beginning with the payments which are to
be paid the farthest in time from the date of the transaction triggering the
Excise Tax. The preceding provisions of this section 5 shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Officer’s rights and entitlements to any benefits or compensation.



--------------------------------------------------------------------------------

6.

Offset for Other Benefits Received. The benefits under the Plan are in lieu of,
and not in addition to, any other severance or separation benefits for which the
Officer is eligible under any Company plan, policy or arrangements (including
but not limited to, severance benefits provided under any employment agreement,
retention incentive agreement, or similar benefits under any individual change
in control agreements, plans, policies, arrangements and change in control
agreements of acquired companies or business units) (collectively, “severance
plans”); provided that if the Officer is otherwise entitled to receive benefits
under the Plan and severance benefits under any other severance plan or
arrangement of the Company, benefits shall be paid under such other plan or
arrangement rather than under the Plan. If an Officer receives any benefit under
any severance plan, such benefit shall cause a corresponding reduction in
benefits under this Plan. If, despite any release that the Officer signs in
connection with the Plan, such Officer is later awarded and receives benefits
under any other severance plan(s), any benefits that the Officer receives under
the Plan will be treated as having been received under those other severance
plans for purposes of calculating total benefits received under those other
severance plans (that is, benefits under those other severance plans will be
reduced by amounts received under the Plan).

 

7.

Administration. The Company is the Plan Sponsor and the principal employer that
maintains the Plan. The Plan is administered by the Administrative Committee,
which has overall responsibility for general plan administration. The
Administrative Committee has full and complete discretion to interpret Plan
provisions, to determine eligibility for benefits, to decide benefit claims
(including the resolution of factual disputes relating to such claims), and its
interpretations, determinations and decisions will not be overturned unless they
are arbitrary and capricious or otherwise an abuse of discretion. The
Administrative Committee is vested with all power and authority necessary or
appropriate to administer the Plan on behalf of the Plan Sponsor, and has full
discretionary authority in this capacity. The address and telephone number of
the Administrative Committee is:

Huntington Ingalls Industries, Inc.

Attn: Administrative Committee

4101 Washington Avenue

Newport News, Virginia 23607

(757) 380-2000

The Administrative Committee may delegate any of its administrative or fiduciary
authority, including the authority to hear claims and appeals, to other Company
officers or employees.

 

8.

Claims and Appeals Procedures.

Claims Procedure. If an Officer believes that he or she is entitled to benefits
under the Plan and has not received them, the Officer or his authorized
representative (each, a “claimant”) may file a claim for benefits by writing to
the Administrative Committee. The letter must state the reason why the claimant
believes the Officer is entitled to benefits, and the letter must be received no
later than 90 days after the Officer’s termination of employment, or 90 days
after a payment was due, whichever comes first. The Administrative Committee or
its designee will evaluate the claim and make a determination



--------------------------------------------------------------------------------

to accept or deny the claim. If the claim is denied, in whole or in part, the
claimant will receive a written response within 90 days. This response will
include (i) the reason(s) for the denial, (ii) reference(s) to the specific Plan
provisions on which denial is based, (iii) a description of any additional
information necessary to perfect the claim, and (iv) a description of the Plan’s
claims and appeals procedures. In some cases more than 90 days may be needed to
make a decision, in which case the claimant will be notified prior to the
expiration of the 90 days that more time is needed to review the claim and the
date by which the Plan expects to render the decision. In no event will the
extension be for more than an additional 90 days.

Appeal of Denied Claim. The claimant may appeal a denied claim by filing an
appeal with the Administrative Committee within 60 days after the claim is
denied. The appeal should be sent to the address provided in Section 6 above. As
part of the appeal process the claimant will be given the opportunity to submit
written comments and information and be provided, upon request and free of
charge, with copies of documents and other information relevant to the claim.
The review on appeal will take into account all information submitted on appeal,
whether or not it was provided for in the initial benefit determination. A
decision will be made on the appeal within 60 days, unless additional time is
needed. If more time is needed, the claimant will be notified prior to the
expiration of the 60 days that up to an additional 60 days is needed and the
date by which the Plan expects to render the decision. If the claim is denied,
in whole or in part, on appeal the claimant will receive a written response
which will include (i) the reason(s) for the denial, (ii) references to the
specific Plan provisions on which the denial is based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, copies of
all documents and other information relevant to the claim on appeal, and (iv) a
description of the Plan’s claims and appeals procedures.

If the claim is denied on appeal, the Officer has the right to bring an action
under Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended. Any claimant must pursue all claims and appeals procedures described in
the Plan document before seeking any other legal recourse with respect to Plan
benefits. In addition, any lawsuit must be filed within six months from the date
of the denied appeal, or two years from the Officer’s termination date,
whichever occurs first.

 

9.

Amendment. The Company (acting through the Compensation Committee) reserves the
right at any time to terminate or amend this Plan in any respect and without the
consent of any Officer.

 

10.

Unfunded Obligations. All benefits due an Officer or the Officer’s beneficiary
under this Plan are unfunded and unsecured and are payable out of the general
funds of the Company. The Company, in its sole and absolute discretion, may
establish a trust associated with the payment of Plan benefits, provided that
the trust does not alter the characterization of the Plan as an “unfunded plan”
for purposes of the Employee Retirement Income Security Act, as amended. Any
such trust shall make distributions in accordance with the terms of the Plan.

 

11.

Transferability of Benefits. The right to receive payment of any benefits under
this Plan shall not be transferred, assigned or pledged except by beneficiary
designation or by will or under the laws of descent and distribution.



--------------------------------------------------------------------------------

12.

Taxes. The Company may withhold from any payment due under this Plan any taxes
required to be withheld under applicable federal, state or local tax laws or
regulations.

 

13.

Gender. The use of masculine pronouns in this Plan shall be deemed to include
both males and females.

 

14.

Construction, Governing Laws. The Plan is intended as (i) a pension plan within
the meaning of Section 3(2) of the Employee Retirement Income Security Act, as
amended (“ERISA”), and (ii) an unfunded pension plan maintained by the Company
for a select group of management or highly compensated employees within the
meaning of Department of Labor Regulation 2520.104-23 promulgated under ERISA,
and Sections 201, 301, and 401 of ERISA. Nothing in this Plan creates a vested
right to benefits in any employee or any right to be retained in the employ of
the Company. Except to the extent that federal legislation or applicable
regulation shall govern, the validity and construction of the Plan and each of
its provisions shall be subject to and governed by the laws of the State of
Delaware. The severance benefits payable under the Plan are intended to comply
with, or alternatively to qualify for an exemption from, the applicable
requirements of Code section 409A, and the Plan shall be interpreted in
accordance with such intent; provided however, that nothing in the Plan shall
create any liability of the Company to any Participant or beneficiary thereof
for or with respect to any tax, penalty or interest that may be assessed against
such Participant or beneficiary under Code section 409A (or otherwise).

 

15.

Severability. If any provision of the Plan is found, held or deemed to be void,
unlawful or unenforceable under any applicable statute or other controlling law,
the remainder of the Plan shall continue in full force and effect.

 

HUNTINGTON INGALLS INDUSTRIES, INC. By:  

/s/ William R. Ermatinger

  William R. Ermatinger   Executive Vice President and Chief Human Resources
Officer Date:   December 17, 2018



--------------------------------------------------------------------------------

Appendix A

The following benefits shall apply to the Chief Executive Officer (“CEO”) of the
Company and elected officers who report directly to the CEO:

Section 4(a). Lump-sum Cash Severance Payment. The lump sum cash severance
payment shall equal one and one half (1.5) times the sum of (A) one year’s base
salary as in effect on the effective date of the Officer’s termination, plus
(B) the Officer’s target annual bonus established under the Company’s annual
incentive plan in which he or she was a participant for the fiscal year in which
the date of termination occurs. No supplemental bonuses or other bonuses will be
combined with the Officer’s annual bonus for purposes of this computation.

Section 4(b). Extension of Medical, Dental, and Vision Benefits. The Company
will continue to pay its portion of the Officer’s medical, dental, and vision
benefits for eighteen months following the Officer’s termination date.

Section 4(d)(i). Financial Planning. If the Officer is eligible for financial
planning reimbursement at the time of termination, the Officer will be
reimbursed for any financial planning fees incurred before his termination date.
In addition, the Officer will be reimbursed for the following financial planning
fees incurred after his termination date:(i) any fees incurred in the year in
which the date of termination occurs, provided that the total financial planning
reimbursement for such year (including fees incurred before and after the date
of termination) shall not exceed $30,000 for the CEO and shall not exceed
$15,000 for any elected officer who reports directly to the CEO and (ii) any
fees incurred in the year following the year in which the date of termination
occurs, provided that the total financial planning reimbursement for such year
shall not exceed $30,000 for the CEO and shall not exceed $15,000 for any
elected officer who reports directly to the CEO.



--------------------------------------------------------------------------------

Appendix B

The following benefits shall apply to elected officers who do not report
directly to the CEO and to appointed officers:

Section 4(a). Lump-sum Cash Severance Payment. The lump sum cash severance
payment shall equal the sum of (A) one year’s base salary as in effect on the
effective date of the Officer’s termination, plus (B) the Officer’s target
annual bonus established under the Company’s annual incentive plan in which he
or she was a participant for the fiscal year in which the date of termination
occurs. No supplemental bonuses or other bonuses will be combined with the
Officer’s annual bonus for purposes of this computation.

Section 4(b). Extension of Medical, Dental, and Vision Benefits. The Company
will continue to pay its portion of the Officer’s medical, dental, and vision
benefits for one year following the Officer’s termination date.

Section 4(d)(i). Financial Planning. If the Officer is eligible for financial
planning reimbursement at the time of termination, the Officer will be
reimbursed for any financial planning fees incurred before his termination date.
In addition, the Officer will be reimbursed for the following financial planning
fees incurred after his termination date:(i) any fees incurred in the year in
which the date of termination occurs, provided that the total financial planning
reimbursement for such year (including fees incurred before and after the date
of termination) shall not exceed $15,000 for any elected officer and shall not
exceed $5,000 for any appointed officer and (ii) any fees incurred in the year
following the year in which the date of termination occurs, provided that the
total financial planning reimbursement for such year shall not exceed $15,000
for any elected officer and shall not exceed $5,000 for any appointed officer.